                                                     EXHIBIT 3
    Hasting v. First Cmty. Mortg., No. 3:17-cv-00989, 2018 BL 410338, 2018 FEP Cases 410338, 2018 Us Dist Lexis
    189742, 2018 WL 5808727 (M.D. Tenn. Nov. 06, 2018), Court Opinion
Pagination
*     BL




Majority Opinion >



UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE, NASHVILLE DIVISION




                  MARIE HASTING, Plaintiff, v. FIRST COMMUNITY MORTGAGE, Defendant.


                                                 NO. 3:17-cv-00989



                                              November 6, 2018, Filed




For Marie Hasting, Plaintiff: Frank J. Steiner, Frank Steiner, Attorney at Law, Nashville, TN.

For First Community Mortgage, Defendant: Kenneth A. Weber, Megan M. Sutton, Baker, Donelson, Bearman,
Caldwell&Berkowitz, PC (Nash), Nashville, TN.




ELI RICHARDSON, UNITED STATES DISTRICT JUDGE.


ELI RICHARDSON

MEMORANDUM OPINION

Pending before the Court is Defendant's Motion for Judgment on the Pleadings (Doc. No. 21, "Motion"), which
seeks dismissal of the fourth cause of action set forth in Plaintiff's Complaint. For the reasons stated herein,
Defendant's Motion is GRANTED.

Plaintiff, Marie Hasting, asserts employment discrimination claims against Defendant First Community
Mortgage, pursuant to Title VII (42 U.S.C. § 2000e , et seq.) and the Equal Pay Act (29 U.S.C. § 206 ). She
asserts, in a total of four causes of action, three different theories of liability under Title VII and a claim under
the Equal Pay Act. She seeks, among other things, compensatory and punitive damages, backpay and a
judgment declaring Defendant's acts and practices to be in violation of Title VII and the Equal Pay Act.1


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 30-3 Filed 03/23/21 Page 1 of 8 PageID #: 381
                                                                                                                           // PAGE 1
   Hasting v. First Cmty. Mortg., No. 3:17-cv-00989, 2018 BL 410338, 2018 FEP Cases 410338, 2018 Us Dist Lexis
   189742, 2018 WL 5808727 (M.D. Tenn. Nov. 06, 2018), Court Opinion

Defendant has moved for judgment on the pleadings as to Plaintiff's Equal Pay Act claim, styled as Plaintiff's
"Fourth Cause of Action."2

SUMMARY OF CAUSE OF ACTION UNDER THE EQUAL PAY ACT

The Equal Pay Act prohibits employers from paying an employee at a rate less than that paid to employees of
the opposite sex for equal work. 29 U.S.C. § 206(d)(1) . To establish a case of wage discrimination under the
Equal Pay Act, a plaintiff must show that an employer pays different wages to employees of opposite sexes for
equal work on jobs, the performance of which requires equal skill, effort, and responsibility, and which are
performed under similar working conditions. Schleicher v. Preferred Solutions, Inc. 831 F.3d 746 (6th Cir.
2016).

Plaintiff's Complaint alleges that Defendant paid wages to female employees at a rate less than the rate at
which they paid wages to male employees for equal work on jobs the performance of which required equal
skill, effort, and responsibility. Defendant asserts that Plaintiff has failed specifically to allege, however, that
she was paid less than similarly-situated male employees of the same skill and responsibility. Plaintiff alleges
that, as Human Resources Manager for Defendant, she discovered a disparity in salaries related to gender.
She claims that the only woman, other than herself, in executive management was paid at a significantly lower
wage than her male counterparts. She asserts that Defendant generally discriminated between female
employees and male employees in the wages paid for equal work.

LEGAL STANDARD

I. APPLICABLE STANDARD FOR THIS MOTION FOR JUDGMENT ON THE PLEADINGS: THE SAME
STANDARD THAT GOVERNS MOTIONS TO DISMISS FOR FAILURE TO STATE A CLAIM UNDER FED.
R. CIV. P. 12(b)(6) .

The Federal Rules of Civil Procedure provide that after the pleadings are closed, but within such time as not to
delay the trial, any party [*2] may move for judgment on the pleadings. Fed. R. Civ. P. 12(c) . "Rule 12(c) may
be employed as a vehicle for raising several of the defenses enumerated in Rule 12(b) , including the defense
of failure to state a claim upon which relief may be granted." Amersbach v. City of Cleveland, 598 F.2d 1033 ,
1038 (6th Cir. 1979). See also Thomason v. Nachtrieb, 888 F.2d 1202 , 1204 (7th Cir. 1989) (citing Amersbach
); Becker v. Crounse Corp., 822 F. Supp. 386 , 391 n.4 (W.D. Ky. 1993) (citing Amersbach).

When that defense is raised via a motion for judgment on the pleadings, the district court evaluates the motion
using the same standard applied to a motion to dismiss for failure to state a claim under Rule 12(b)(6) . See
Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434 , 437 n.1 (6th Cir. 1988); Becker, 822 F. Supp. at
391 n.4 (W.D. Ky. 1993) (citing Amersbach); Kinney v. Mohr, No. 2:13-cv-1229, 2017 U.S. Dist. LEXIS 59737 ,
[2017 BL 129084], 2017 WL 1395623 , *4 (S.D. Ohio Apr. 19 , 2017) (citing Amersbach). "Thus, the same
rules which apply to judging the sufficiency of the pleadings apply to a Rule 12(c) motion as to a motion filed
under Rule 12(b)(6)[.]" Lacy v. Ohio Dept. of Job and Family Servs., No. 2:16-cv-912, [2017 BL 129064], 2017
U.S. Dist. LEXIS 59743 , [2017 BL 129064], 2017 WL 1397522 , *1 (S.D. Ohio Apr. 19 , 2017) (citing
Amersbach).3 Indeed, when a Rule 12(c) motion is based on an asserted failure to state claim upon which
relief can be granted, "'[t]he only different between Rule 12(c) and Rule 12(b)(6) is the timing of the motion to


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-3 Filed 03/23/21 Page 2 of 8 PageID #: 382
                                                                                                                          // PAGE 2
   Hasting v. First Cmty. Mortg., No. 3:17-cv-00989, 2018 BL 410338, 2018 FEP Cases 410338, 2018 Us Dist Lexis
   189742, 2018 WL 5808727 (M.D. Tenn. Nov. 06, 2018), Court Opinion

dismiss.'" Ruppe v. Knox Cty. Bd. Of Educ., 993 F. Supp.2d 807 , 809 (E.D. Tenn. 2014) (quoting Hunter v.
Ohio Veterans Home, 272 F. Supp. 2d 692 , 694 (N.D. Ohio 2003)). In summary, as both parties appear to
recognize, the applicable standard for this Motion is the standard for motions under Rule 12(b)(6) .

II. STANDARD UNDER RULE 12(b)(6): TWOMBLY, IQBAL AND THEIR PROGENY.

As both parties recognize, Ashcroft v. Iqbal, 556 U.S. 662 , 129 S. Ct. 1937 , 173 L. Ed. 2d 868 (2009), and its
progeny provide the applicable standard for motions to dismiss for failure to state a claim under Rule 12(b)(6).
For purposes of a motion to dismiss, the Court must take all of the factual allegations in the complaint as true.
Id. at 678 . To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,
to state a claim to relief that is plausible on its face. Id . A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged. Id . Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice. Id . When there are well-pleaded factual allegations, a court should
assume their veracity and then determine whether they plausibly give rise to an entitlement to relief. Id. at 679
. A legal conclusion, including one couched as a factual allegation, need not be accepted as true on a motion
to dismiss, nor are mere recitations of the elements of a cause of action sufficient. Id. at 678 ; Fritz v. Charter
Township of Comstock, 592 F.3d 718 , 722 (6th Cir. 2010); Abriq v. Hall, 295 F. Supp. 3d 874 , 877 (M.D.
Tenn. 2018) (citing Fritz). Moreover, factual allegations that are merely consistent with the defendant's liability
do not satisfy the claimant's burden, as mere consistency does not establish plausibility of entitlement to relief
even if it supports the possibility of relief. Iqbal, 556 U.S. at 678 .

In determining whether a complaint is sufficient under the standards of Iqbal and its predecessor [*3] and
complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 , 127 S. Ct. 1955 , 167 L. Ed. 2d 929
(2007), it may be appropriate to "begin [the] analysis by identifying the allegations in the complaint that are not
entitled to the assumption of truth." Iqbal, 556 U.S. at 680 . Identifying and setting aside such allegations is
crucial, because they simply do not count toward the plaintiff's goal of showing plausibility of entitlement to
relief. As suggested above, such allegations include "bare assertions," formulaic recitation of the elements, and
"conclusory" or "bald" allegations. Id. at 681 . The question is whether the remaining allegations — factual
allegations, i.e., allegations of factual matter — plausibly suggest an entitlement to relief. Id . If not, the
pleading fails to meet the standard of Fed. R. Civ. P. 8 and thus must be dismissed pursuant to Rule 12(b)(6) .
Id. at 683 .

As a general rule, matters outside the pleadings may not be considered in ruling on a motion to dismiss under
Fed. R. Civ. P. 12(b)(6) unless the motion is converted to one for summary judgment under Rule 56 . Fed. R.
Civ. P. 12(d) .

ANALYSIS

I. THE COMPLAINT FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED UNDER THE
EQUAL PAY ACT.

As this Court has stated with respect to the Equal Pay Act:

      In this Circuit, "'three elements must be shown to make out a claim under the Act: (1) that

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-3 Filed 03/23/21 Page 3 of 8 PageID #: 383
                                                                                                                           // PAGE 3
   Hasting v. First Cmty. Mortg., No. 3:17-cv-00989, 2018 BL 410338, 2018 FEP Cases 410338, 2018 Us Dist Lexis
   189742, 2018 WL 5808727 (M.D. Tenn. Nov. 06, 2018), Court Opinion

      [plaintiff's] employer is subject to the Act; (2) that [plaintiff] performed work in a position requiring
      equal skill, effort, and responsibility under similar working conditions; and (3) that [plaintiff] was
      paid less than the employees of the opposite sex providing the basis of comparison'

Wong-Opasum v. Middle Tennessee State Univ., No. 3:04-0719, 2006 U.S. Dist. LEXIS 94953 , [2006 BL
11038], 2006 WL 208881 , at *3 (M.D. Tenn. Jan. 24, 2006) (quoting EEOC v. City Council of City of Cleveland
, 875 F.2d 863 , 1989 WL 54252 , at *4 (6th Cir.1989) (citing Peters v. City of Shreveport, 818 F.2d 1148 ,
1153 (5th Cir.1987))).

Both Wong-Opasum and City Council of City of Cleveland are clear: to have a valid claim under the Equal Pay
Act, the plaintiff must be paid less than the relevant employees of the opposite sex.4 Accordingly, Plaintiff here
must make the factual allegation that she was paid less than the relevant male employees, or else her claim
fails to plausibly suggest an entitlement to relief as required to survive the Motion. See Iqbal, 556 U.S. at 681 .

Defendant argues that Plaintiff made no such allegation in her complaint. In particular, the Defendant argues
essentially that Plaintiff's allegations as to sex-based pay discrimination: (1) are the sort of conclusory ones
that are to be disregarded in addressing the sufficiency of the complaint; and in any event (2) relate only to
whether other women were paid less than the relevant male employees. Defendant is correct that Plaintiff
relies largely (1) on conclusory allegations that count for nothing in the Court's resolution of the Motion; and (2)
allegations (largely conclusory, as just noted) relating to gender-based pay discrimination against women other
than herself.

However, Defendant exaggerates when, after pointing to specific (though conclusory) alleged facts set forth in
four bullet points—none of which has anything to do with the pay of Plaintiff specifically rather than female co-
employees generally— it claims [*4] that these are "[t]he only facts arguably pleaded in Plaintiff's Complaint
related to her Equal Pay Act" and that "Plaintiff has alleged no other facts to support a claim under the Equal
Pay Act." (Doc. No. 22 at 3). The Complaint does at least "arguably" allege other facts "related to" her Equal
Pay Act claim, and some even relate to her pay in particular. Specifically, as she notes in her response in
opposition to the Motion, Plaintiff alleges that: (1) Defendant "changed Plaintiff's compensation by taking away
her bonus structure making Plaintiff the only Director to be ineligible for a bonus"; and (2) she was promoted
"without [receiving] any change in compensation." (Doc. No. 25 at 5) (quoting Complaint ¶ 25 and Complaint ¶
27, respectively).

Plaintiff thus has alleged that Defendant engaged in action (and inaction) regarding her pay that was
detrimental to her. The question is whether these allegations set forth enough factual matter—as opposed to
the ineffectual conclusory facts, formulaic recitation of the elements, and the like—to show what she needs to
show, i.e., plausibility that Plaintiff was paid less than male employees who performed equal work under similar
working conditions.

The question must be answered in the negative. In alleging the two above-referenced alleged compensation
decisions, Plaintiff has stopped short of alleging that she was paid less than the relevant male employees. It is
one thing to complain about not receiving a bonus or a raise; it is quite another to allege (based on these and
any other applicable circumstances), as required, compensation less than the relevant employees of the
opposite sex. Here, the required allegation simply was not made expressly. Nor can the Court even say it was

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-3 Filed 03/23/21 Page 4 of 8 PageID #: 384
                                                                                                                           // PAGE 4
   Hasting v. First Cmty. Mortg., No. 3:17-cv-00989, 2018 BL 410338, 2018 FEP Cases 410338, 2018 Us Dist Lexis
   189742, 2018 WL 5808727 (M.D. Tenn. Nov. 06, 2018), Court Opinion

made implicitly; for all the Court knows, it could be that Plaintiff's counsel was not seeking even to imply the
required facts because, in advance of discovery, counsel could not in good faith have expressly or even
implicitly alleged that, when all is said and done, she was paid less than the relevant male employees.5 From
all appearances, Plaintiff's counsel has intentionally avoided coming right out and alleging this.

The factual allegations regarding these two compensation decisions are certainly consistent with Defendant's
liability to Plaintiff. However, as noted above, mere consistency does not establish the required plausibility of
such liability. Iqbal, 556 U.S. at 678 .

II. PLAINTIFF'S LATE AND PROCEDURALLY IMPROPER MOTION TO AMEND THE COMPLAINT IS
DENIED.

In addition to opposing the Motion, Plaintiff alternatively sought leave to amend her complaint. That is, Plaintiff
requested that if the Court were to find that her complaint was insufficient in any manner, she be granted leave
to file an amended complaint. (Doc No. 25 at 1, 7). This conditional request to file an amended complaint is
now (but only now) operative because, as discussed above, the Court has found her Complaint deficient for
failure to allege that she personally was paid less than the relevant male employees.

Rule 15(a) of the Federal Rules of Civil Procedure provides that, once a responsive pleading is filed, a party
[*5] may amend its pleading only with the opposing party's consent or the court's leave. Fed. R. Civ. P.
15(a)(2) . The court should freely give leave to amend when justice so requires. Id . However, such leave is
inappropriate in this case because Plaintiff's request—even if it would be substantively meritorious, a
proposition the Court does not dispute for present purposes— is late and procedurally improper.

First, Plaintiff's request violates the deadline in the Initial Case Management Order for amending the pleadings.
That Order provides: "The parties shall file all Motions to Amend on or before April 13, 2018." Doc. No. 16.
Plaintiff has not filed a motion to amend the Initial Case Management Order to extend this deadline and,
therefore, her request is too late.

In addition, Plaintiff did not follow the proper procedure for requesting leave to amend. Plaintiff did not file a
motion to amend and accompanying brief. Local Rule 15.01 provides that a motion to amend must describe
the reasons supporting the proposed amendments and the substance of the amendments sought and include
as an appended exhibit the signed proposed amended pleading. Local Rule 15.01(a)(1) .6 Plaintiff, almost as
an afterthought, merely requested in the conclusion to her opposition brief, that the Court, if it found the
Complaint to be insufficient, allow her leave to amend her complaint. Doc. No. 25 at 7. She did not file an
accompanying brief explaining why she should be entitled to amend at this late date or file a proposed
amended complaint so that the Court could review her proposed new allegations.

A bare request in an opposition to a motion to dismiss (or for judgment on the pleadings) without any indication
of the particular grounds on which amendment is sought does not constitute a motion within the contemplation
of Rule 15(a) . PR Diamonds, Inc. v. Chandler, 364 F.3d 671 , 699 , 91 Fed. Appx. 418 (6th Cir. 2004); see
also Begala v. PNC Bank, Ohio, N.A., 214 F.3d 776 , 784 (6th Cir. 2000) (plaintiff filed no proposed amended
complaint for the court to consider with the motions to dismiss, and defendant was entitled to a review of the
complaint as filed). In PR Diamonds, Inc., the Sixth Circuit noted:


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-3 Filed 03/23/21 Page 5 of 8 PageID #: 385
                                                                                                                          // PAGE 5
   Hasting v. First Cmty. Mortg., No. 3:17-cv-00989, 2018 BL 410338, 2018 FEP Cases 410338, 2018 Us Dist Lexis
   189742, 2018 WL 5808727 (M.D. Tenn. Nov. 06, 2018), Court Opinion

      In this case, Plaintiffs failed to follow the proper procedure for requesting leave to amend.

      They did not actually file a motion to amend along with an accompanying brief, as required by the
      local rules governing practice before the district court. Instead, they simply included the following
      request in their brief opposing the Defendants' motions to dismiss: "Alternatively, in the event the
      Court grants any part of the Defendants' motions to dismiss, plaintiffs respectfully request leave to
      amend their Complaint."

PR Diamonds, Inc., 364 F.3d at 699 . The circumstances are very similar in the instant case,7 and this sort of
request to amend a complaint is to be treated with disfavor. Id .

Plaintiff's alternative request for leave to amend, with no supporting brief or proposed amended complaint, in
effect seeks an advisory opinion from the Court, informing her of any deficiencies of the Complaint and then
giving her an opportunity to cure them. PR Diamonds, 364 F.3d at 699 (quoting Begala, 214 F.3d at 784 ). But
the Court [*6] does not issue advisory opinions, and Plaintiff is not entitled to one. See id . For these reasons,
Plaintiff's request for leave to amend will be DENIED.

CONCLUSION

The Court is constrained to apply the pleading standards set out by the Supreme Court, as well as Rule 15
and case law addressing requests for leave to amend. Under these authorities, the Complaint has failed to
state a claim under the Equal Pay Act, and it is not subject to amendment at this time and under these
circumstances. Accordingly, Defendant's Motion will be GRANTED and Plaintiff's fourth cause of action
dismissed.

An appropriate Order shall be issued.

/s/ Eli Richardson

ELI RICHARDSON

UNITED STATES DISTRICT JUDGE

ORDER

Pending before the Court is Defendant's Motion for Judgment on the Pleadings (Doc. No. 21). Plaintiff has filed
a Response (Doc. No. 25), and Defendant has filed a Reply (Doc. No. 28).

For the reasons stated in the accompanying Memorandum Opinion, Defendant's Motion is GRANTED.
Plaintiff's Equal Pay Act claim ("fourth cause of action") is DISMISSED, and Plaintiff's request to amend her
Complaint in light of that dismissal is DENIED.

Plaintiff's three remaining claims (brought under Title VII) remain set for a pretrial conference on April 12, 2019,
and a trial on April 16, 2019, as previously ordered. Doc. No. 17.

IT IS SO ORDERED.


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-3 Filed 03/23/21 Page 6 of 8 PageID #: 386
                                                                                                                          // PAGE 6
     Hasting v. First Cmty. Mortg., No. 3:17-cv-00989, 2018 BL 410338, 2018 FEP Cases 410338, 2018 Us Dist Lexis
     189742, 2018 WL 5808727 (M.D. Tenn. Nov. 06, 2018), Court Opinion

/s/ Eli Richardson

ELI RICHARDSON

UNITED STATES DISTRICT JUDGE


fn
     1

     Despite requesting such declaratory relief, Plaintiff has not included any allegations purporting to explain,
     even in conclusory fashion, why declaratory relief is appropriate or even authorized in this case under the
     Declaratory Judgments Act, 28 U.S.C. § 2201 et seq.

fn
     2

     Defendant has not moved for judgment on the pleadings with respect to any of the three Title VII claims,
     and therefore all three survive Defendant's Motion.

fn
     3

     The same is true on appeal; in reviewing a district court's decision on this kind of motion for judgment on the
     pleadings pursuant to Rule 12(c) , the Sixth Circuit uses the same standard of review (de novo) that it uses
     in reviewing a district court's decision on a motion to dismiss under Rule 12(b)(6) . See Hayward v.
     Cleveland Clinic Foundation, 759 F.3d 601 , 608 (6th Cir. 2014).

fn
     4

     To be sure, City Council of Cleveland is an unreported and relatively old case. However, its soundness on
     Equal Pay Act issues appears not to be in question. It has been cited in several cases since Wong-Opasum
     was decided in 2006, e.g., Kline v. Portage Cty. Bd. Of Comm'rs, 5 F. Supp. 3d 902 , 921 (N.D. Ohio 2014),
     and has been cited as recently as 2015.

fn
     5

     Insisting that she has done enough to survive the Motion, Plaintiff invokes the "fair notice" standard of
     Conley v. Gibson, 355 U.S. 41 , 47 , 78 S. Ct. 99 , 2 L. Ed. 2d 80 (1957) and asserts that the Complaint
     provided Defendant fair notice of her cause of action. (Doc. No. 25 at 3.) This effort is fruitless, however,
     because the notice-pleading concept embraced by Conley was supplanted by Twombly and Iqbal. See
     Courie v. Alcoa Wheel & Forged Products, 577 F.3d 625 , 629-630 (6th Cir. 2009). Litigants no longer
     should "rel[y] on the now defunct Conley standard for motions to dismiss." Girl Scouts of Middle Tennessee,
     Inc. v. Girl Scouts of the U.S.A., 770 F.3d 414 , 427 (6th Cir. 2014).


                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 30-3 Filed 03/23/21 Page 7 of 8 PageID #: 387
                                                                                                                            // PAGE 7
     Hasting v. First Cmty. Mortg., No. 3:17-cv-00989, 2018 BL 410338, 2018 FEP Cases 410338, 2018 Us Dist Lexis
     189742, 2018 WL 5808727 (M.D. Tenn. Nov. 06, 2018), Court Opinion
fn
     6

     In fairness to Plaintiff's counsel, the Court notes that the Local Rules of Court were amended on August 14,
     2018, to add, among other things, Local Rule 15.01 . Plaintiff's Response to this Motion was filed on
     August 28, 2018. Doc. No. 25. Nevertheless, although very new, the amended rules were in effect at the
     time Plaintiff made her cursory, and conditional, request to amend her Complaint on August 28, and they
     should have been consulted in connection with the request.

fn
     7

     Among the other similarities, Plaintiff even uses the same kind of language used by the plaintiffs in PR
     Diamonds, Inc., stating, "should this Court find that the Complaint is insufficient in any manner, Plaintiff
     requests that leave of Court be grated to permit Plaintiff to amend her complaint." (Doc. No. 25 at 7.)




                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 30-3 Filed 03/23/21 Page 8 of 8 PageID #: 388
                                                                                                                            // PAGE 8
